 Case 7:18-cv-00143-M-BP Document 73 Filed 07/20/20                   Page 1 of 1 PageID 554



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

JAMES DYLAN BRYANT,                             §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §    Civil Action No. 7:18-cv-00143-M-BP
                                                §
CAPTAIN LISA PATTERSON, et al.,                 §
                                                §
       Defendants.                              §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       It is therefore ORDERED that this case is DISMISSED WITHOUT PREJUDICE for

want of prosecution, subject to Plaintiff’s right to reopen the case by providing an updated address

within thirty days of the date of this Order.

       SO ORDERED this 20th day of July, 2020.
